     Case 2:17-cr-00037-FB-PMW Document 595 Filed 06/05/19 Page 1 of 2




                                                                                      r· 11   '::· (·
                                                                            ('_ f" " ·r ,'.- C L)
                                                                      i..J. ._., ..J/,)t r<ICT
                                                                                                        COUF? r
Kathryn N. Nester (Utah Bar# 13967)                                    lll/9 JUN - S I
Robert Hunt (Utah Bar# 5722)                                                           A II: Sb
                                                                          D1c0·•-,,
Daphne Oberg (Utah Bar# 11161)                                                1 tdCT Of UT
                                                                                                        AH
Office of the Federal Public Defender                                 BY:
46 W. Broadway, Ste. 110                                                 DEP1Jffc-· --.·.- 1L__-:-;x,:---
                                                                                                       j'{
                                                                                                           -­
Salt Lake City, UT 84101
Attorneys for Claud R. Koerber

                    IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH

UNITED STATES OF AMERICA,                      Order Facilitating Attorney-Client
                                                       Communication
       Plaintiff,

V.                                                   2:l 7-cr-00037-FB-PMW

CLAUD R. KOERBER,
                                                District Court Judge Frederic Block
       Defendant.                             Chief Magistrate Judge Paul M. Warner



      As directed by this Court on Friday, May 31, 2019, and to facilitate attorney­

client communication between out-of-state counsel, Ms. Kathryn Nester, and Mr.

Koerber, the Court orders that:

             1.     Ms. Nester and Mr. Koeber shall communicate via telephone per

the following schedule:

                    - Thursday, June 6, 2019, between 2:00-4:00pm MDT;

                    - Friday, June 7, 2019, between 2:00-4:00pm MDT;




                                          1
     Case 2:17-cr-00037-FB-PMW Document 595 Filed 06/05/19 Page 2 of 2




                   - Saturday, June 8, 2019, between 2:00-4:00pm MDT;

                   - Sunday, June 9, 2019, between 2:00-4:00pm MDT;

                   - Monday, June 10, 2019, between 2:00-4:00pm MDT.

             2.     Beyond the above-stated schedule, so long as a minimum of 24

hours advance notice is provided to the facility where Mr. Koerber is detained, Mr.

Koerber and Ms. Nester shall be allowed to speak over the telephone.

             3.    The attorney-client relationship is privileged. Any and all

conversations between Mr. Koerber and his counsel, in person or via telephone,

enjoy that privilege. To the extent that a detention facility staff member is present

during the phone calls, that individual shall not be called as a witness or

interviewed about the substance of the phone calls or in any way placed in a

position in which the s~ance of the phone calls is at issue.

      Dated this__;;_ day of June, 2019.

                                 BY THE COURT:




                                 Chief Magistrate Judge




                                           2
